393 U.S. 407
89 S. Ct. 677
21 L. Ed. 2d 627
Jeremiah STAMLER and Yolanda F. Hallv.Edwin E. WILLIS et al.
No. 478.

Milton M. COHEN
v.
Edwin E. WILLIS et al.
No. 479.
Supreme Court of the United States
January 20, 1969
Albert E. Jenner, Jr., Thomas P. Sullivan and Arthur Kinoy, for appellants Jeremiah Stamler and others.
PER CURIAM.


1
The petition for a rehearing is denied. The motion to amend the judgment entered on November 25, 1968, dismissing the appeals is granted. The judgment dismissing the appeals is vacated and a new judgment will issue providing that the judgment below be vacated and the cases be remanded to the District Court so that it may enter a fresh decree from which timely appeals may be taken to the Court of Appeals.


2
Mr. Justice MARSHALL took no part in the consideration or decision of these cases.